DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 15/943,460 filed on 30 August 2021.
Claims 1, 10, and 12 have been amended.
Claims 9 and 18 have been previously canceled.
Claims 11 and 20 have been canceled.
Claims 1-8, 10, 12-17, and 19 are currently pending, have been examined, and have been allowed.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Wayne Tang on 17 September 2021.
The application has been amended as follows:


providing a digital image of a document package of income related documents via 

separating the documents in the document package based on the digital image of the document pages via a splitting module;

classifying the separated documents via a classification module executed by a processor;

selecting an automated scanning tool based on the document classification on at least one of the separated documents via the classification module;

determining an income related data value from a data field of the digital image of the at least one separated document via the selected automated scanning tool executed on an optical recognition server;

determining a type of income related data related to the data field via the optical recognition server;

determining an importance score of the income related data value from the data field based on the type of income related data related to the data field via the processor;

determining a confidence score of the determined income related data value based on the historic yield and accuracy of the selected automated scanning tool and the importance score of the income related data related to the data field via the processor;

confirming the determined income related data value if the confidence score exceeds a predetermined threshold value via the processor;

providing an interface on an electronic display of an analyst station with the determined data value and a digital image of the at least one separated document for an analyst to enter a confirmation of the determined data value or an adjustment of the determined value if the confidence score is below the predetermined threshold value;

providing an interface on the of the analyst station for the input of configurations for a plurality of calculation models;

determining a plurality of income calculations of the individual based on at least the determined income related data value and the input configurations, each of the plurality of income calculations determined by a corresponding one of the plurality of calculation models via a calculation engine executed by a processor; 

generating a report including the plurality of income calculations; and

generating an interface displaying the report on the electronic display of the analyst station.


Claim 2: (Currently Amended)  The method of claim 1, further comprising:

determining that a data value for the income related value is inadequate based on the confidence score; 

providing an interface to display a document and an entry field on the analyst [a] workstation; and

receiving an input of a first entered data value for the income related data via the interface; and

providing the first entered data value for the income related data.


Claim 3: (Original)  The method of claim 2, further comprising:

providing a second interface to display the document and an entry field;

providing an interface to display a document and an entry field on a second workstation; and

receiving an input of a second entered data value for the income related data via the interface; and

providing the second entered data value for the income related data; and

performing a double blind confirmation of the inadequate data value based on the first entered data value and the second entered data value.


Claim 4: (Original)  The method of claim 1, further comprising: 

determining that the income calculations determined from the plurality of models deviate from each other by a predetermined threshold; and

setting an alert for further analysis of the income calculations.


Claim 5: (Previously Presented)	  The method of claim 1, 

wherein the plurality of models include a conservative model, a standard model, and an optimistic model, wherein the income calculation determined by the conservative model is less than the income calculation determined by the standard model, and wherein the income calculation determined by the standard model is less than the income calculation determined by the optimistic model.


Claim 6: (Original)  The method of claim 1, 

wherein the income related data is one element of a set of income related data determined from the separated documents, and wherein the set of income related data is incorporated by the plurality of models. 


Claim 7: (Original)  The method of claim 1, 

wherein the configuration of the models are based on income source type, calculation entity type, and assessment policies.


Claim 8: (Original)  The method of claim 1, further comprising: 

determining the completeness of the separated documents from the document package of income related documents in relation to expected income related documents; and

generating a prompt to identify a missing document based on the separated documents being incomplete.


Claim 9: (Canceled)	


Claim 10: (Currently Amended)	  A system for determining an analysis of income of an individual, the system comprising:

an electronic network;

a document server coupled to the network, the document server providing a digital image of a document package of income related documents;

a document storage device coupled to the network to store the digital image of the document package, each of the income related documents associated with an individual;

a splitting module executed on a splitting server coupled to the network, the splitting module separating the documents in the document package based on the digital image of the document pages;

a classification module executed on the splitting server that classifies the separated documents;

an optical recognition server including a plurality of automated scanning tools, the optical recognition server coupled to the network, the optical recognition server configured 

select a  of the at least one of the separated document, the type of income related data relating to the data field determined by the selected automated scanning tool; and

determine an income related data value from the data field of the digital image of the at least one separated document; 

an analyst workstation coupled to the network, the analyst workstation having a display generating an interface for the input of configurations for a plurality of calculation models; and

a processor processor configured 



determine an importance score of the income related data value from the data field based on the type of income related data related to the data field;

determine a confidence score of the determined income related data value based on the historic yield and accuracy of the selected automated scanning tool and the importance score of the income related data related to the data field;

confirm the determined income related data value if the confidence score exceeds a predetermined threshold value;

provide an interface on an electronic display of the analyst workstation with the determined data value and a digital image of the at least one separated document for an analyst to enter a confirmation of the determined data value or an adjustment of the determined value if the confidence score is below the predetermined threshold value;

determine a plurality of income calculations of the individual based on the determined income related data and the configurations, each of the plurality of income calculations determined by a corresponding one of the plurality of calculation models via a calculation engine executed by a processor; 

generate a report including the plurality of income calculations; and 

generate an interface on the display of the analyst workstation displaying the report.


Claim 11: (Canceled)  


Claim 12: (Currently Amended)  The system of claim 10 

a second data capture analyst workstation coupled to the network, the second data capture analyst workstation including an interface for display of the at least one separated document and an entry field;

receiving an input of a second entered data value for the income related data via the interface, and providing the second entered data value for the income related data; and

wherein the determination server performs a double blind confirmation of the inadequate data value based on the first entered data value and the second entered data value.


Claim 13: (Currently Amended)  The system of claim 10, 

wherein the processor configured 


Claim 14: (Previously Presented)  The system of claim 10, 

wherein the plurality of models include a conservative model, a standard model, and an optimistic model, wherein the income calculation determined by the conservative model is less than the income calculation determined by the standard model, and wherein the income calculation determined by the standard model is less than the income calculation determined by the optimistic model.


Claim 15: (Original)  The system of claim 10, 

wherein the income related data is one element of a set of income related data determined from the separated documents, and wherein the set of income related data is incorporated by the plurality of models. 


Claim 16: (Previously Presented)  The system of claim 10, 

wherein the configuration of the models is based on income source type, calculation entity type, and assessment policies.


Claim 17: (Currently Amended)  The system of claim 10, 

wherein the processor configured 

determine the completeness of the separated documents from the document package of income related documents in relation to expected income related documents; and

generate a prompt to identify a missing document based on the separated documents being incomplete on the analyst workstation.


Claim 18: (Canceled)	


Claim 19: (Original)  The system of claim 10, further comprising 

a document scanner coupled to the document server, the document scanner configured 


Claim 20: (Canceled)	

Allowable Subject Matter

The following is the Examiner’s statement of reasons for allowance:

The amendments to the claims in conjunction with applicant’s arguments that the claimed subject matter includes additional element(s) of a particular machine of a splitting module, classification module, automated scanning tool, optical recognition server, document image server, processor, and different generation of displays/interfaces for automatically determining the type and accuracy of values relating to income-related data for income calculations that are integrated into a practical application that eliminates subjectivity and improves determining whether a data value derived from a data field in a digital document image is sufficiently accurate in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, have been found persuasive.  For example, the claimed subject matter includes a practical application by reciting features that includes “providing a digital image of a document package of income related documents via a document server, each of the income related documents associated with an individual”, “determining an income related data value from a data field of the digital image of the at least one separated document via the selected automated scanning tool executed on an optical recognition server”, and, “determining a type of income related data related to the data field via the optical recognition server”.  Doing so is a practical application that improves the accuracy of data derived from documents in a document package for the purpose of further calculations and/or analysis and applies the additional elements in a meaningful way beyond linking the alleged judicial exception to a particular technological environment.

With regard to prior art, none of the prior art references located, alone or when taken in combination, teach or suggest all the limitations of the claims. Therefore the combined prior art of record fails to render the rejected claims obvious.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692